Citation Nr: 1115759	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  06-25 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to an initial increased evaluation for residuals of a cervical spine strain with peripheral radiculopathy, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had periods of active duty for training and inactive duty for training in the Army National Guard, and a period of active duty from January 2003 to September 2003.  Service records indicate that the Veteran served in combat.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously remanded to schedule the Veteran for a Board hearing at the RO.  In a November 2010 statement the Veteran's representative requested that the hearing request be cancelled due to health conditions that prevented the Veteran from traveling.  The hearing request, therefore, is deemed withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his lumbar spine disability is a direct result of his military service.  Specifically he asserts that he was injured in Iraq in May 2003 after an explosion occurred and he was thrown from a humvee.  

On VA examination in July 2005, the diagnoses included lumbosacral transitional vertebra and degenerative sclerosis at the articulation between the transverse process and the sacrum on the left.  This was also associated with a mild degree of rotational scoliosis of the lumbar spine causing additional impairment.  It was the examiner's opinion that the Veteran's low back impairment, which includes left sacroiliac joint pain, is a chronic developmental problem that occurred over a long period of time that dates much farther back in the Veteran's life history than May 2003.  The examiner further opined that there was probably aggravation or irritation to the Veteran's lumbar spine disorder that was caused by a bomb blast that caused him to be thrown thirty feet in the air.  He further opined that flare-ups of the pain could have occurred de novo at the time of the bomb blast, which injured the previously malaligned and deformed lumbosacral and sacroiliac joint condition.  The examiner stated that attempting to assign how much, if any, the present condition is a result of aggravation of the preexisting condition or, how much of the preexisting condition is contributing independently to the present lumbosacral condition, would require pure speculation on his part.  

A developmental disorder is not a disability for VA compensation purposes.  See 38 C.F.R. § 3.303 (2010).  However, if there is superimposed disability that had its onset in service or is otherwise related to active duty, service connection may be assigned.  It is not clear from the July 2005 VA examination whether the Veteran has any superimposed lumbar spine disability that is related to trauma in service.  The July 2005 VA examiner's opinion is speculative and thereby insufficient to either establish the lack of a nexus between the Veteran's in-service injury, or aggravation of a preexisting lumbar spine disability.  See Jones v. Shinseki, 23 Vet. App. 382, 387-88 (2010), citing McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  A remand is therefore required to ensure that an adequate VA examination is conducted.

In addition, the Veteran is service-connected for residuals of a cervical spine strain with peripheral radiculopathy, currently evaluated as 20 percent disabling.  He contends that this service-connected disability is more severe than the current evaluation reflects.  The Veteran was last examined by VA in July 2005, nearly six years ago.  Since the Veteran claims that his cervical spine disability is worse than when it was originally evaluated and the available medical evidence is stale and not adequate to evaluate the current state of the disability, a contemporaneous examination must be afforded the Veteran in order to render a decision based on current medical evidence.  Therefore, on remand a new VA examination should be obtained to assess the current manifestations and level of severity of the Veteran's service-connected cervical spine disability.  

Lastly, the record shows that in January 2008 the Veteran called the RO to report that all of his medical treatment is done through VA facilities and that he had just gotten out of the hospital in Panama City.  VA treatment records contained in the claims folder are dated to July 2005.  VA inpatient and outpatient treatment records, since July 2005 to the present must be obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, prior to arranging for the Veteran to undergo a VA examination, the RO should obtain any records of treatment by VA for the Veteran's claimed disabilities, from August 2005 to present, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from VA all outstanding pertinent records of evaluation and/or treatment of the Veteran's claimed disabilities (dated from August 2005 to present), to include inpatient records from Panama City medical facility.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims folder.

2.  Schedule the Veteran for a VA orthopedic examination to determine the nature, extent and etiology of his lumbar spine disability and the current severity of the cervical spine strain with peripheral neuropathy.  The claims folder must be made available to the examiner and the examination report should note that the claims folder was reviewed.

Following a review of the relevant medical evidence in the claims folder, the medical history, the Veteran's own contentions, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner should provide a diagnosis of the lumbar spine impairment.  If there is disability (as opposed to purely developmental impairment), the examiner should indicate whether it is more likely than not (i.e., probability greater than 50 percent) that it was incurred in service, including as a result of being involved in a blast bomb and thrown from a Humvee while in Iraq.  The examiner is also asked to reconcile any opinion with the July 2005 VA examination report.  

The examiner should note the Veteran's ranges of motion for his cervical spine.  The examiner should also comment as to whether the cervical spine exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).  The examiner should also discuss whether pain significantly limits functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).  

Finally, the examiner should specifically address whether the Veteran's cervical spine symptomatology is manifested by ankylosis, favorable or unfavorable, or by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician, and whether the Veteran experiences any neurological abnormalities as a result of his cervical spine disability.  The complete rationale for any opinions expressed should be provided.

4.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided with a supplemental statement of the case.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


